Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitations which are not clearly described in the specification:
“predetermining rules for calculating a probability that a test with no available result will be successful or unsuccessful”;
“calculating, via at least part of the predetermined rules, the probability that a test with no available result will be successful or unsuccessful
“presenting the product maturity as a function of the probabilities calculated”.
The limitation “predetermining rules for calculating a probability that a test with no available result will be successful or unsuccessful” is not described in the specification. No details are provided in the specification for the person skilled in the art to understand what the “predetermining rules” relate to. 
The limitation “calculating, via at least part of the predetermined rules, the probability that a test with no available result will be successful or unsuccessful” is not described in the specification. No details are provided in the specification for the person skilled in the art on how the probability is calculated (no formula or description in the specification is provided and on how to calculate such probability. Moreover, the probability of test success or unsuccess (or failure) will always be 100%, since there is no third option. For example, the probability of test success or unsuccess (or failure) will always be 100%, since there is no third option, when under the BRI only one test is performed.
The limitation “presenting the product maturity as a function of the probabilities calculated” is not described in the specification. No details are provided in the specification for the person skilled in the art on what is the function that connects the calculated probabilities and the product maturity, how it can be obtained and presented. No details are provided for the person skilled in the art to understand how such function can be presented in a meaningful way. 
Same reasoning applies to Claim 2.
Claims 3-19 are rejected as being dependent on the rejected claim.

Rejections - 35 USC § 112

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1:  Claim 1 recites the limitation: “wherein existing or expected test results are used as the input variables for the rules”. 
It is not clear how the existing or expected test results are used as the input variables for the rules. The specification does not contain the clear description or explanation for that feature and how it is accomplished.
Same reasoning applies to Claim 2 and further to the dependent Claims 3-19, so Claim 2 and the dependent claims 3-19 are also rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims recite an abstract idea as discussed below. This abstract idea is not integrated into a practical application for the 
Step 1 of the 2019 Guidance requires the examiner to determine if the claims are to one of the statutory categories of invention.  Applied to the present application, the claims belong to one of the statutory classes of a process (process claims 1-18) and a product (apparatus claim 19).
Step 2A of the 2019 Guidance is divided into two Prongs.  Prong 1 requires the examiner to determine if the claims recite an abstract idea, and further requires that the abstract idea belong to one of three enumerated groupings: mathematical concepts, mental processes, and certain methods of organizing human activity.
Claim 1 is copied below, with the limitations belonging to an abstract idea being highlighted in bold. The remaining limitations are “additional elements.”
A method for determining a product maturity via at least one test, wherein a test comprises executing a test case by applying a test environment to a system under test, and wherein there is no available test result for at least one test, the method comprising: 
predetermining rules for calculating a probability that a test with no available result will be successful or unsuccessful, wherein existing or expected test results are used as the input variables for the rules and probabilities are returned as output variables; 
calculating, via at least part of the predetermined rules, the probability that a test with no available result will be successful or unsuccessful; and 
presenting the product maturity as a function of the probabilities calculated.  

Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the underlined portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion. 
Regarding the preamble of Claim 1: “A method for determining a product maturity via at least one test, wherein a test comprises executing a test case by applying a test environment to a system under test, and wherein there is no available test result for at least one test” is a generically recited preamble and it is not qualified for a meaningful limitation because it only generally links the use of the judicial exception to a particular technological environment or field of use.
For example, the step of “calculating, via at least part of the predetermined rules, the probability that a test with no available result will be successful or unsuccessful” is treated by the Examiner as belonging to mathematical concept determining a product maturity via at least one test, wherein a test comprises executing a test case by applying a test environment to a system under test, and wherein there is no available test result for at least one test”, and “predetermining rules for calculating a probability that a test with no available result will be successful or unsuccessful, wherein existing or expected test results are used as the input variables for the rules and probabilities are returned as output variables” are treated by the Examiner as belonging to mental process grouping.
With regards to the mental steps, according to the 2019 PEG: “If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental processes category unless the claim cannot practically be performed in the mind. See Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.' ' ); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d. 1314, 1324 (Fed. Cir. 2016) (holding that computer-implemented method for ‘‘anonymous loan shopping' '  was an abstract idea because it could be ‘‘performed by humans without a computer' ' ); Versata Dev. Grp. v. SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) (‘‘Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person's mind.' ' ).”
Similar limitations comprise the abstract ideas of Claims 2-19.

In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application.
The above claims both comprise the following additional elements:
In Claim 1:
“presenting (the product maturity as a function of the probabilities calculated)”.
In Claim 2: 
“a system under test being an at least partially autonomously driven vehicle, a part of an at least partially autonomously driven vehicle or a functionality of an at least partially autonomously driven vehicle, a test case being a driving maneuver of the at least partially autonomously driven vehicle, a driving maneuver with the part of the at least partially autonomously driven vehicle or a driving maneuver in which the functionality of an at least partially autonomously driven vehicle is taken into account, a test environment being an environment or a virtual environment of the at least partially autonomously driven vehicle or of a vehicle comprising the part of the at least partially autonomously driven vehicle or the functionality of an at least partially autonomously driven vehicle”.
The additional element in Claim 1 of “presenting the product maturity as a function of the probabilities calculated” is not qualified for a meaningful limitation because it only generally links the use of the judicial exception to a particular technological environment or field of use. According to MPEP 2106.05(g)(3): (3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).
The additional element in Claim 2 of “a system under test being an at least partially autonomously driven vehicle, a part of an at least partially autonomously driven vehicle or a functionality of an at least partially autonomously driven vehicle, a test case being a driving maneuver of the at least partially autonomously driven vehicle, a driving maneuver with the part of the at least partially autonomously driven vehicle or a driving maneuver in which the functionality of an at least partially autonomously driven vehicle is taken into account, a test environment being an environment or a virtual environment of the at least partially autonomously driven vehicle or of a vehicle comprising the part of the at least partially autonomously driven vehicle or the functionality of an at least partially autonomously driven vehicle” is not qualified for a meaningful limitation because it only generally links the use of the judicial exception to a particular technological environment or field of use. The limitations of “at least partially autonomously driven vehicle”, “a driving maneuver” are recited in generality and are not a particular machine or a meaningful limitation. It represents extra-solution activity to the judicial exception. 
Various considerations are used to determine whether the additional elements are sufficient to integrate the abstract idea into a practical application. The claim does not recite a particular machine applying or being used by the abstract idea. The claim does not effect a real-world transformation or reduction of any particular article to a different state or thing. (Manipulating data from one form to another or obtaining a mathematical answer using input data does not qualify as a transformation in the sense of Prong 2.) The claim does not contain additional elements which describe the functioning of a computer, or which describe a particular technology or technical field, being improved by the use of the abstract idea. (This is understood in the sense of the claimed invention from Diamond v Diehr, in which the claim as a whole recited a complete rubber-curing process including a rubber-molding press, a timer, a temperature sensor adjacent the mold cavity, and the steps of closing and opening the press, in which the recited use of a mathematical calculation served to improve that particular technology by providing a better estimate of the time when curing was complete. Here, the claim does not recite carrying out any comparable particular technological process.)

In all of these respects, the claims fail to recite additional elements which might possibly integrate the claims into a particular practical application. Instead, based on the above considerations, the claims would tend to monopolize the abstract idea itself, rather than integrate the abstract idea into a practical application.
Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
Step 2B of the 2019 Guidance requires the examiner to determine whether the additional elements cause the claim to amount to significantly more than the abstract idea itself. The considerations for these particular claims are essentially the same as the considerations for Prong 2 of Step 2A, and the same analysis leads to the conclusion that the claim does not amount to significantly more than the abstract idea.
The additional elements in the above claims such as:
“presenting the product maturity …”, and
“a system under test being an at least partially autonomously driven vehicle, a part of an at least partially autonomously driven vehicle or a functionality of an at least partially autonomously driven vehicle, a test case being a driving maneuver of the at least partially autonomously driven vehicle, a driving maneuver with the part of the at least partially autonomously driven vehicle or a driving maneuver in which the functionality of an at least partially autonomously driven vehicle is taken into account, a test environment being an environment or a virtual environment of the at least partially autonomously driven vehicle or of a vehicle comprising the part of the at least partially autonomously driven vehicle or the functionality of an at least partially autonomously driven vehicle” are well-understood and/or conventional in the relevant art as evidenced from a prior art of record. For example, US5815654 to Bieda discloses a method of determining the software reliability (i.e. product maturity) and presenting the prediction of software efficacy; US20170277191 to Fairfield et al. discloses a system under test being the autonomous vehicle performing a driving maneuver.
Therefore, claims 1 and 2 are rejected under 35 U.S.C. 101 as directed to an abstract idea without significantly more and are not patent eligible.
Dependent claims 3-19 merely add limitations which further detail the abstract idea, namely further mathematical steps detailing how the data processing algorithm is implemented, i.e. additional limitations corresponding to both mental and mathematical relationship grouping. These limitations do not help to integrate the claim into a practical application or make it significantly more than the abstract idea (which is recited in slightly more detail, but not in enough detail to be considered to narrow the claim to a particular practical application itself). 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over CN104881551B to Beihang University (hereinafter ‘Beihang University’) in view of US20120290262 to Sani (hereinafter Sani) and in further view of US20140250334 to Watanabe et al. (hereinafter Watanabe).

Regarding Claim 1:  Beihang University discloses:
“A method for determining a product maturity via at least one test” (Abstract - “The invention discloses a product maturity evaluation method based on electrical and electronic product maturity test data or related test data and manufacturing data.”),
“wherein a test comprises executing a test case by applying a test environment to a system under test” (para 0006 – “The maturity test method of electrical and electronic products finds the single stress working limit of the tested product by applying the excitation single stress type determined by the preliminary analysis to the test sample. Based on the single stress working limit of the tested product, the stress resistance maturity of the product is evaluated.”)
Beihang University is silent on: 
“wherein there is no available test result for at least one test, the method comprising: predetermining rules for calculating a probability that a test with no available result will be successful or unsuccessful, 
wherein existing or expected test results are used as the input variables for the rules and probabilities are returned as output variables; 
calculating, via at least part of the predetermined rules, the probability that a test with no available result will be successful or unsuccessful; and 
presenting the product maturity as a function of the probabilities calculated”.
	However, Sani discloses:
“wherein there is no available test result for at least one test, the method comprising: predetermining rules for calculating a probability that a test with no available result will be successful or unsuccessful” (para 0084 – “At any specific instrument reading or operating point (i.e. with no available test result, meaning that it is a first test, added by examiner), there is a probability that an instrument is healthy P(H) (i.e. the test result is success, added by examiner) and a probability than an instrument is unhealthy P(U) (i.e. the test result is unsuccessful, added by examiner). The confidence level is the relative portion of P(H) against P(H)+P(U) ”; para 0083 – “In FIG. 7 there is shown a healthy probability distribution function 100 for when the particular instrument I is healthy and the unhealthy probability distribution 110 for when it is not. As illustrated in FIG. 7, these two functions 100 and 110 are each represented by bell curve/Gaussian produced by a normal distribution. In theory, the confidence level of healthiness is an approximation of an operation between these two probability distribution functions” (i.e. predetermined rules, added by examiner));
“wherein existing or expected test results are used as the input variables for the rules and probabilities are returned as output variables” (para 0083 – “The horizontal axis in FIG. 7 represent the reading on the particular instrument I or operating point (i.e. using the existing test results as the input variables for the rules and probabilities, added by examiner). The vertical axis represents the probability of the reading/point occurring (i.e. returned as the output variables, added by examiner). In FIG. 7 there is shown a healthy probability distribution function 100 for when the particular instrument I is healthy and the unhealthy probability distribution 110 for when it is not.”; para 0084 – “At any specific instrument reading or operating point, there is a probability that an instrument is healthy P(H) and a probability than an instrument is unhealthy P(U). The confidence level is the relative portion of P(H) against P(H)+P(U) i.e. can be represented by the equation Confidence Level=P(H)/P(H)+P(U)”).;
“calculating, via at least part of the predetermined rules, the probability that a test with no available result will be successful or unsuccessful” (para 0085 – “Once P(H) and P(U) have been obtained, it is therefore easy to calculate the confidence level (i.e. the probability that a test with no available result will be successful or unsuccessful, added by examiner). Since there will be several algorithm confidence levels from each different pattern recognition algorithms 60, in preferred embodiments these are integrated/combined as the confidence health index 80”; para 0093 – “In order to calculate the P(H) and P(U) and therefore the confidence level, the shape of the healthy and unhealthy probability distributions 102 and 104 should be known. This is can be produced by modeling based on past behavior”; para 0094 – “In order to calculate the P(H) and P(U) and therefore the confidence level, the shape of the healthy and unhealthy probability distributions 102 and 104 should be known. This is can be produced by modeling based on past behavior”).
	It would have been obvious to modify the method for determining a product maturity via at least one test, disclosed by Beihang University, as taught by Sani, in order to ensure that the system under development is mature and safe to use according to the probability of the test being successful. 

“presenting the product maturity as a function of the probabilities calculated”. 
	However, Watanabe discloses:
“presenting the product maturity as a function of the probabilities calculated” (para 0076 – “the second calculating unit 15 c calculates maturity that is an indicator to determine whether the selected combination of the messages is used to detect occurrence of an event or to detect a sign of occurrence of the event, based on the event probability calculated by the first calculating unit 15 b and the number of occurrences of the event.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for determining a product maturity via at least one test, disclosed by Beihang University/Sani combination, as taught by Watanabe, in order to ensure that the system under development is mature and safe to use according to the probability of the test being successful. 

Regarding Claim 3:  Beihang University/Sani/Watanabe combination discloses the method according to Claim 1.
Beihang University is silent on:
wherein there is a first and a second version of a test case or a test environment or a system under test, and wherein the second version represents a development state of the test case or test environment or system under test that is later in time than the development state of the test case or test environment or system under test”.  
	However, Sani discloses:
“wherein there is a first and a second version of a test case or a test environment or a system under test, and wherein the second version represents a development state of the test case or test environment or system under test that is later in time than the development state of the test case or test environment or system under test” (para 0045 – “Up until point X the fluctuation level test algorithm produced a score close to 100% (or exactly 1.0 to the nearest two significant figures) so on the basis of these fluctuations levels the analyzer was working well. However, after point Y (second version, later in time, added by examiner) the change in fluctuation levels has resulted in the score dropping to 0.0 (to 2 significant figures) indicating that a fault is very likely… In fact the score had been falling from 1 (or 100%) to 0 for the time between X and Y allowing even earlier detection”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for determining a product maturity via at least one test, disclosed by Beihang University, as taught by Sani, in order to ensure that the system under development is mature and safe to use according to the probability of the test being successful. 

Regarding Claim 5:  Beihang University/Sani/Watanabe combination discloses the method according to Claim 1.
Beihang University is silent on:
“wherein the predetermined rules represent a technical or statistical relationship between at least a first test case, a first test environment or a first system under test in the first or second version and at least a second test case, a second test environment or a second system under test in the first or second version”.
	However, Sani discloses:
“wherein the predetermined rules represent a technical or statistical relationship between at least a first test case, a first test environment or a first system under test in the first or second version and at least a second test case, a second test environment or a second system under test in the first or second version” (para 0033 – “Referring to FIG. 3 there is shown a process of providing a confidence health index. For each instrument (i.e. test environment, added by examiner) (in this instance analyzers) a series of readings 50 and process variables 56 are taken at the DCS 12 and one or more test algorithms 60 are applied to them by the analyzing module 16. Each of the algorithms 60 produce a different score 70 for each instrument/analyzer I which are combined to provide a single confidence health index 80 for each instrument I”).


Regarding Claim 6:  Beihang University/Sani/Watanabe combination discloses the method according to Claim 1.
Beihang University is silent on:
“wherein the result of a test take at least the values: "Test successful" or "Test failed".
	However, Sani discloses:
“wherein the result of a test take at least the values: "Test successful" or "Test failed” (Abstract - “A method of detecting an unhealthy/potentially/failing instrument using apparatus is carried out by measuring a characteristic of the output of an instrument”; Para 0089 – “A Binomial distribution is based on the number of successes in a series of independent observations. Each spike is considered a “success”. The number of observations, n, will be the sample size divided by fluctuation level”; para 0040 – “patterns in the level of fluctuation can be used to anticipate instrument failure in many instances. Healthy instruments can be expected to fluctuate between certain levels. Too large or too small fluctuations may indicate unhealthy instruments (i.e. test failure, added by examiner)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for determining a product maturity via at least one test, disclosed by Beihang University, as taught by Sani, in order to ensure that the system under development is mature and safe to use according to the probability of the test being successful.

Regarding Claim 7:  Beihang University/Sani/Watanabe combination discloses the method according to Claim 1.
Beihang University is silent on:
“wherein the predetermined rules are automatically created and/or verified by analyzing a database of at least a part of the tests, comprising test cases, test environments, systems under test and/or results”.
	However, Sani discloses:
“wherein the predetermined rules are automatically created and/or verified by analyzing a database of at least a part of the tests, comprising test cases, test environments, systems under test and/or results” (para 0025 – “The server 14 outputs data in OPC format to the analyzing module 16. The analyzing module may comprise a computer with processor and memory. (memory being used to mean both RAM and data storage such as a hard drive (interpreted as database, added by examiner)), programmed to perform the processes and algorithms that will be described below.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for determining a product maturity via at least one test, disclosed by Beihang University, as taught by Sani, in order to ensure that the system under development is mature and safe to use according to the probability of the test being successful.

Regarding Claim 8:  Beihang University/Sani/Watanabe combination discloses the method according to Claim 7.
Beihang University is silent on:
“wherein the analysis comprises a static evaluation of test interrelationships or interrelationships between tests with positive results”.
	However, Sani discloses:
“wherein the analysis comprises a static evaluation of test interrelationships or interrelationships between tests with positive results” (Abstract – “A method of detecting an unhealthy/potentially/failing instrument using apparatus is carried out by measuring a characteristic of the output of an instrument. The measurement of the characteristic is compared to an expected distribution of the instrument when healthy. The probability of the instrument producing such a characteristic measurement, or a 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for determining a product maturity via at least one test, disclosed by Beihang University, as taught by Sani, in order to ensure that the system under development is mature and safe to use according to the probability of the test being successful.

Regarding Claim 9:  Beihang University/Sani/Watanabe combination discloses the method according to Claim 1.
Beihang University further discloses:
“wherein before the step of calculating, a first group of tests is determined via a statistical distribution and results are available or generated for the first group of tests” (para 0005 – “In the evaluation of stress resistance maturity, drawing on the interference idea of stress-strength interference theory that has been widely used in the field of reliability, the product design limit and the size of the cross-sectional area of the working limit distribution (interpreted as including the first group of tests, added by examiner) are used to characterize the immaturity of product stress resistance. The larger the area, the less mature the product is in terms of stress resistance.  The product design limit is given by the product developer, and the product working limit distribution parameters are obtained after processing the data of the maturity test of electrical and electronic products”).

Regarding Claim 10:  Beihang University/Sani/Watanabe combination discloses the method according to Claim 9.
Beihang University further discloses:
“wherein the determination of the tests of the first group of tests is based on one or more additional static distributions of test cases, test environments and/or systems under test” (para 0042 – “By carrying out the maturity test on l sampled products, a set of test values under the stress can be obtained, Z=(z1, z2, z3,...zl-1,zl), and the moment estimation of the test values can be obtained. The mean μ(i) and variance σ(i) of the normal distribution of the product working limit (interpreted as additional static distributions, added by examiner) under this stress”).

Regarding Claim 11:  Beihang University/Sani/Watanabe combination discloses the method according to Claim 9.
Beihang University further discloses:
“wherein the static distribution and/or one or more of the other static distributions are random distributions” (para 0042 – “By carrying out the maturity test on l sampled products, a set of test values under the stress can be obtained, Z=(z1, z2, z3,...zl-1,zl), and the moment estimation of the test values can be obtained. The mean μ(i) and variance σ(i) of the normal distribution (interpreted as random distribution, added by examiner) of the product working limit under this stress”).

Regarding Claim 12:  Beihang University/Sani/Watanabe combination discloses the method according to Claim 9.
Beihang University further discloses:
“wherein the calculation of the probability that a test with no available result will be successful or unsuccessful is a function of the static distribution of tests, test cases, test environments and/or systems under test” (para 0005 – “In the evaluation of stress resistance maturity, drawing on the interference idea of stress-strength interference theory that has been widely used in the field of reliability, the product design limit and the size of the cross-sectional area of the working limit distribution (interpreted as static distribution, added by examiner) are used to characterize the immaturity of product stress resistance. The larger the area, the less mature the product is in terms of stress resistance.  The product design limit is given by the product developer, and the product working limit distribution parameters are obtained after processing the data of the maturity test of electrical and electronic products (i.e. test cases, added by examiner)”).

Regarding Claim 13:  Beihang University/Sani/Watanabe combination discloses the method according to Claim 1.
Beihang University further discloses:
wherein the product maturity is presented in the form of a numerical test coverage, a percentage, in the form of a graphic, or a color- coded graphic” (para 0021 – “The present invention is an evaluation method for evaluating the maturity of electrical and electronic products, and the process is shown in Figure 1 (i.e. in the form of a graphic, added by examiner)”; para 0083 – “The maturity test of electrical and electronic products was carried out on a computer board of a household appliance, and the data of the test results are shown in Table 2 (i.e. numerical test coverage, added by examiner)”).

Regarding Claim 14:  Beihang University/Sani/Watanabe combination discloses the method according to Claim 1.
Beihang University is silent on:
“wherein one or more criteria are predetermined and a part of the test for which a probability that the test will be successful or unsuccessful has been calculated is executed or proposed, and wherein the executed or proposed tests meet at least one of the predetermined criteria”.
	However, Watanabe discloses:
“wherein one or more criteria are predetermined and a part of the test for which a probability that the test will be successful or unsuccessful has been calculated is executed or proposed, and wherein the executed or proposed tests meet at least one of the predetermined criteria” (para 0063 – “the first calculating unit 15 b generates a combination of messages based on a predetermined rule (i.e. predetermined criteria, added by examiner). For example, the first calculating unit 15 b generates multiple combinations of messages based on a rule that the maximum number of messages to be combined is 10 or a rule that messages in a predetermined duration are combined”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for determining a product maturity via at least one test, disclosed by Beihang University/Sani combination, as taught by Watanabe, in order to ensure that the system under development is mature and safe to use according to the probability of the test being successful. 

Regarding Claim 15:  Beihang University/Sani/Watanabe combination discloses the method according to Claim 14.
Beihang University is silent on:
“wherein at least one of the predetermined criteria is that a threshold value for the probability that the test will be successful or unsuccessful either is exceeded or is not reached”.
	However, Watanabe discloses:
wherein at least one of the predetermined criteria is that a threshold value for the probability that the test will be successful or unsuccessful either is exceeded or is not reached”  (para 0031 – “the detection apparatus 10 uses, as a combination of messages for detection, a combination of messages for which the maturity exceeds a threshold a among combinations (patterns) of messages (interpreted as the probability that the test will be successful or unsuccessful, added by examiner).”; para 0081 – “the storing unit 15 d determines whether a value registered in the item of “maturity” of the selected record is greater than the threshold α. Specifically, the storing unit 15 d determines whether the maturity indicates that the condition used to detect occurrence of the event or to detect a sign of occurrence of the event is satisfied. Incidentally, the storing unit 15 d may employ, as the threshold α, a product of a first predetermined value or a second predetermined value and a period from the date and time registered in the item of “configuration change date/time” in the file containing the selected record to the current date and time”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for determining a product maturity via at least one test, disclosed by Beihang University/Sani combination, as taught by Watanabe, in order to ensure that the system under development is mature and safe to use according to the probability of the test being successful. 

Regarding Claim 16:  Beihang University/Sani/Watanabe combination discloses the method according to Claim 1.

“wherein a weighting is assigned to a test case, a test environment, a system under test or a combination of at least two elements selected from a test case, a test environment and/or a system under test, and wherein the weighting is applied when calculating the probability that a test with no available result will be successful or unsuccessful in the calculating step and/or presenting product maturity” (para 0032 – “i refers to the ith stress index of the product, and there are a total of n stress indexes. mi is the maturity component of the stress index i, ai is the weight of the maturity component mi of the stress index i to the stress resistance maturity of the product”; para 0071 – “Mx is the stress resistance maturity of electrical and electronic products, My is the production and manufacturing capability maturity of electrical and electronic products, Mr is other maturity components of electrical and electronic products, and cr is the weight corresponding to different maturity components”; para 0072 – “The distribution of weights should be carried out from high to low and from top to bottom. The weight of the manufacturing capability maturity index should be determined first, and then the weight of the total component manufacturing process capability index and assembly process capability index should be determined. , and finally determine the weight of the capability index of different component manufacturing processes”).

Regarding Claim 17:  Beihang University/Sani/Watanabe combination discloses the method according to Claim 1.

“wherein a product maturity threshold value is specified, and if the product maturity threshold value is exceeded, the system under test is released for a further development step”.
	However, Watanabe discloses:
“wherein at least one of the predetermined criteria is that a threshold value for the probability that the test will be successful or unsuccessful either is exceeded or is not reached”  (para 0031 – “the detection apparatus 10 uses, as a combination of messages for detection, a combination of messages for which the maturity exceeds a threshold a among combinations (patterns) of messages (interpreted as the probability that the test will be successful or unsuccessful, added by examiner).”; para 0081 – “the storing unit 15 d determines whether a value registered in the item of “maturity” of the selected record is greater than the threshold α. Specifically, the storing unit 15 d determines whether the maturity indicates that the condition used to detect occurrence of the event or to detect a sign of occurrence of the event is satisfied. Incidentally, the storing unit 15 d may employ, as the threshold α, a product of a first predetermined value or a second predetermined value and a period from the date and time registered in the item of “configuration change date/time” in the file containing the selected record to the current date and time”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for determining a product 

Regarding Claim 19:  Beihang University/Sani/Watanabe combination discloses the method according to Claim 1.
Beihang University discloses:
“A test system for testing a technical system, an electronic control unit, or part of an electronic control unit, wherein the test system implements the method according to claim 1” (para 0006 – “The maturity test method of electrical and electronic products finds the single stress working limit of the tested product by applying the excitation single stress type determined by the preliminary analysis to the test sample.
Based on the single stress working limit of the tested product, the stress resistance maturity of the product is evaluated”; para 0029 – “The determination of the stress maturity index component requires the collection of test data of the maturity test of electrical and electronic products or related tests (interpreted as a test system for testing the electronic unit, added by examiner). The specific stress index type is determined by the stress type of the single stress maturity excitation test”).

Claims 2 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Beihang University in view of Sani, in further view of Watanabe, and in further view of US20190291727 to Shalev-Shwartz et al. (hereinafter Shalev-Shwartz).


Regarding Claim 2:  Beihang University discloses:
“A method for determining a product maturity via at least one test” (Abstract - “The invention discloses a product maturity evaluation method based on electrical and electronic product maturity test data or related test data and manufacturing data.”),
“wherein a test comprises executing a test case by applying a test environment to a system under test” (para 0006 – “The maturity test method of electrical and electronic products finds the single stress working limit of the tested product by applying the excitation single stress type determined by the preliminary analysis to the test sample. Based on the single stress working limit of the tested product, the stress resistance maturity of the product is evaluated.”)
Beihang University is silent on: 
“wherein there is no available test result for at least one test, a system under test being an at least partially autonomously driven vehicle, a part of an at least partially autonomously driven vehicle or a functionality of an at least partially autonomously driven vehicle, a test case being a driving maneuver of the at least partially autonomously driven vehicle, a driving maneuver with the part of the at least partially autonomously driven vehicle or a driving maneuver in which the functionality of an at least partially autonomously driven vehicle is taken into account, a test environment being an environment or a virtual environment of the at least partially autonomously driven vehicle or of a vehicle comprising the part of the at least partially autonomously driven vehicle or the functionality of an at least partially autonomously driven vehicle, the method comprising: predetermining rules for calculating a probability that a test with no available result will be successful or unsuccessful, wherein existing or expected test results are used as the input variables for the rules and probabilities are returned as output variables; calculating, via at least part of the predetermined rules, the probability that a test with no available result will be successful or unsuccessful; and presenting the product maturity as a function of the probabilities calculated”.
However, Sani discloses:
“wherein there is no available test result for at least one test, the method comprising: predetermining rules for calculating a probability that a test with no available result will be successful or unsuccessful” (para 0084 – “At any specific instrument reading or operating point (i.e. with no available test result, meaning that it is a first test, added by examiner), there is a probability that an instrument is healthy P(H) (i.e. the test result is success, added by examiner) and a probability than an instrument is unhealthy P(U) (i.e. the test result is unsuccessful, added by examiner). The confidence level is the relative portion of P(H) against P(H)+P(U) ”; para 0083 – “In FIG. 7 there is shown a healthy probability distribution function 100 for when the particular instrument I is healthy and the unhealthy probability distribution 110 for when it is not. As illustrated in FIG. 7, these two functions 100 and 110 are each represented by bell curve/Gaussian produced by a normal distribution. In theory, the confidence level of healthiness is an approximation of an operation between these two probability distribution functions” (i.e. predetermined rules, added by examiner));
“wherein existing or expected test results are used as the input variables for the rules and probabilities are returned as output variables” (para 0083 – “The horizontal axis in FIG. 7 represent the reading on the particular instrument I or operating point (i.e. using the existing test results as the input variables for the rules and probabilities, added by examiner). The vertical axis represents the probability of the reading/point occurring (i.e. returned as the output variables, added by examiner). In FIG. 7 there is shown a healthy probability distribution function 100 for when the particular instrument I is healthy and the unhealthy probability distribution 110 for when it is not.”; para 0084 – “At any specific instrument reading or operating point, there is a probability that an instrument is healthy P(H) and a probability than an instrument is unhealthy P(U). The confidence level is the relative portion of P(H) against P(H)+P(U) i.e. can be represented by the equation Confidence Level=P(H)/P(H)+P(U)”).;
“calculating, via at least part of the predetermined rules, the probability that a test with no available result will be successful or unsuccessful” (para 0085 – “Once P(H) and P(U) have been obtained, it is therefore easy to calculate the confidence level (i.e. the probability that a test with no available result will be successful or unsuccessful, added by examiner). Since there will be several algorithm confidence levels from each different pattern recognition algorithms 60, in preferred embodiments these are integrated/combined as the confidence health index 80”; para 0093 – “In order to calculate the P(H) and P(U) and therefore the confidence level, the shape of the healthy and unhealthy probability distributions 102 and 104 should be known. This is can be produced by modeling based on past behavior”; para 0094 – “In order to calculate the P(H) and P(U) and therefore the confidence level, the shape of the healthy and unhealthy probability distributions 102 and 104 should be known. This is can be produced by modeling based on past behavior”).
	It would have been obvious to modify the method for determining a product maturity via at least one test, disclosed by Beihang University, as taught by Sani, in order to ensure that the system under development is mature and safe to use according to the probability of the test being successful. 
Both Beihang University and Sani are silent on:
“presenting the product maturity as a function of the probabilities calculated”. 
	However, Watanabe discloses:
“presenting the product maturity as a function of the probabilities calculated” (para 0076 – “the second calculating unit 15 c calculates maturity that is an indicator to determine whether the selected combination of the messages is used to detect occurrence of an event or to detect a sign of occurrence of the event, based on the event probability calculated by the first calculating unit 15 b and the number of occurrences of the event.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for determining a product 
Beihang University/Sani/Watanabe combination is silent on:
“a system under test being an at least partially autonomously driven vehicle, a part of an at least partially autonomously driven vehicle or a functionality of an at least partially autonomously driven vehicle, a test case being a driving maneuver of the at least partially autonomously driven vehicle, a driving maneuver with the part of the at least partially autonomously driven vehicle or a driving maneuver in which the functionality of an at least partially autonomously driven vehicle is taken into account, a test environment being an environment or a virtual environment of the at least partially autonomously driven vehicle or of a vehicle comprising the part of the at least partially autonomously driven vehicle or the functionality of an at least partially autonomously driven vehicle”.
	However, Shalev-Shwartz discloses: 
“a system under test being an at least partially autonomously driven vehicle, a part of an at least partially autonomously driven vehicle or a functionality of an at least partially autonomously driven vehicle” (para 0005 – “Embodiments consistent with the present disclosure provide systems and methods for autonomous vehicle navigation”; para 0007 – “a navigation system for a host vehicle may include at least one processing device… a plurality of potential navigational actions for the host vehicle; analyze the at least one image to identify a target vehicle in the environment of the host vehicle; test the plurality of potential navigational actions”), 
“a test case being a driving maneuver of the at least partially autonomously driven vehicle, a driving maneuver with the part of the at least partially autonomously driven vehicle or a driving maneuver in which the functionality of an at least partially autonomously driven vehicle is taken into account, a test environment being an environment or a virtual environment of the at least partially autonomously driven vehicle or of a vehicle comprising the part of the at least partially autonomously driven vehicle or the functionality of an at least partially autonomously driven vehicle” (para 0215 – “Flexibility of the decision making system may be gained by enabling nodes to adjust their position in the hierarchy of the options graph. For example, any of the nodes may be allowed to declare themselves as “critical.” Each node may implement a function “is critical,” that outputs “True” if the node is in a critical section of its policy implementation. For example, a node that is responsible for a take-over, may declare itself as critical while in the middle of a maneuver. This may impose constraints on the set of available children of a node u, which may include all nodes v which are children of node u and for which there exists a path from v to a leaf node that goes through all nodes designated as critical. Such an approach may allow, on one hand, declaration of the desired path on the graph at each time step, while on the other hand, stability of a policy may be preserved, especially while critical portions of the policy are being implemented”).

	
Regarding Claim 18:  Beihang University/Sani/Watanabe combination discloses the method according to Claim 17.
Beihang University is silent on:
“wherein the system under test is assigned to a class of systems under test via a level of automation, and wherein the product maturity threshold value is determined as a function of the assigned class”.
	However, Shalev-Shwartz discloses:
““wherein the system under test is assigned to a class of systems under test via a level of automation” (para 0003 – “As technology continues to advance, the goal of a fully autonomous vehicle (i.e. level of automation, added by examiner) that is capable of navigating on roadways is on the horizon. Autonomous vehicles may need to take into account a variety of factors and make appropriate decisions based on those factors to safely and accurately reach an intended destination. For example, an autonomous vehicle may need to process and interpret visual information (e.g., information captured from a camera), information from radar or lidar, and may also use information obtained from other sources (e.g., from a GPS device, a speed sensor, an accelerometer, a suspension sensor, etc.)) and
“wherein the product maturity threshold value is determined as a function of the assigned class” (para 0161 – “The predetermined patterns may be designed in such a way to achieve a high rate of “false hits” and a low rate of “misses.” For example, processing unit 110 may use a low threshold of similarity to predetermined patterns for identifying candidate objects as possible vehicles or pedestrians. Doing so may allow processing unit 110 to reduce the probability of missing (e.g., not identifying) a candidate object representing a vehicle or pedestrian.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for determining a product maturity via at least one test, disclosed by Beihang University/Sani/Watanabe combination, as taught by Shalev-Shwartz, in order to ensure the readiness of the autonomous car to be put into the real traffic environment.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20110145653 to Broadfoot et al. (hereinafter Broadfoot) discloses method and system for testing complex machine control software.
US9430363 to Hisagi et al. (hereinafter Hisagi) discloses creating expected test results using previous test results.

US20180089911 to Rath et al. (hereinafter Rath) discloses the autonomous system validation.
US20170277191A1 to Fairfield et al. (hereinafter Fairfield) discloses arranging passenger pickups for autonomous vehicles.
US20090287367 to Salinger (hereinafter Salinger) discloses method and apparatus for driver control of a limited-ability autonomous vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lyudmila Zaykova-Feldman whose telephone number is (469)295-9269. The examiner can normally be reached 8:30am - 5:30pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/LYUDMILA ZAYKOVA-FELDMAN/Examiner, Art Unit 2865          

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863